Citation Nr: 0614095	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-05 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Was an overpayment of nonservice-connected death pension 
benefits in the calculated amount of $3,195.00 properly 
created?

2.  .Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the calculated 
amount of $3,195.00.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to March 
1947.  He died in March 1967.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision from the 
Department of Veterans Affairs (VA) Debt Management Center in 
St. Paul, Minnesota, which notified the appellant of a debt 
created as a result of a reduction in the appellant's 
benefits in the calculated amount of $3,195.00.  The claim 
was certified to the Board by the Roanoke, Virginia Regional 
Office (RO).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you of the further action that is required on your part.


FINDING OF FACT

An overpayment of $3,195.00 was properly created when the 
appellant received improved death pension benefits which were 
paid based on incorrect information regarding her income and 
unreimbursed medical expenses.




CONCLUSION OF LAW

An overpayment of nonservice-connected death pension benefits 
in the amount of $3,195.00 was properly created.  38 U.S.C.A. 
§§ 1503, 1521, 5107, 5302, (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver claims.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

II.  Background 

A VA award letter dated in August 1999 notified the appellant 
that effective September 1, 1999, she was granted nonservice-
connected death pension benefits.  This was based on Social 
Security benefits of $502.50 a month.  The letter informed 
her what income was counted for VA purposes and also told her 
that VA was counting $5,346.00 as continuing unreimbursed 
medical expenses.  The letter also notified her that she 
needed to immediately report any decrease in unreimbursed 
medical expenses to prevent an overpayment.

The appellant reported in July 1999 that she expected to pay 
Patricia Harper, LPN, $4,800 for the period August 1, 1999 
through August 1, 2000, as well as an additional $1,180 in 
medication expenses.  

The appellant's Eligibility Verification Report (EVR) was 
received in January 2001 along with her medical expense 
report listing her unreimbursed medical expenses for calendar 
year 2000 as $545.47.  A letter dated in January 2001, 
terminated her benefits effective January 1, 2001 because her 
countable income exceeded the maximum allowable.  

A VA Due Process letter, dated in February 2001, was sent 
proposing to retroactively terminate benefits effective 
September 1, 1999 because information had been received that 
the Commonwealth of Virginia was paying the appellant's 
Medicare premiums from that date.  VA had previously counted 
Medicare premiums as a continuing unreimbursed medical 
expense.  The appellant was also provided with a new VA Form 
21-8416s, Medical Expense Report, to report any unreimbursed 
medical expenses that she had not already reported.

No response was received from the February 2001 VA Due 
Process letter.  A letter dated in April 2001 terminated the 
appellant's benefits effective September 1, 1999 creating an 
overpayment.  In May 2001, the appellant noted medical 
expenses for the period August 2, 1999 to December 31, 1999 
of $2,000 paid to Patricia Harper, LPN.  Another Medical 
Expense Report dated May 2001 for the period January 1, 2000 
to December 31, 2000 noted $2,400 paid to Sandra Hargrove, 
LPN.

New Medical Expense Reports were received in September 2001 
for calendar year 2001.  A letter dated in December 2001 
reinstated the appellant's benefit effective January 1, 2001.  
The retroactive benefits were applied to the overpayment 
which were calculated against the prior overpayment and 
reduced the overpayment debt to $3,195.

In a VA Form 1-9, Appeal to the Board of Veterans' Appeals, 
dated May 2002, the appellant through her representative 
argued that she was entitled to a waiver of the overpayment 
for no other reason than the standard of equity and good 
conscience.

III.  Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.  The Court has held that 
before adjudicating a waiver application, the lawfulness of 
the overpayment must first be decided.  Schaper v. Derwinski, 
1 Vet. App. 430, 434-35 (1991).  VA's General Counsel has 
reinforced this obligation by holding that where the validity 
of the debt is challenged, that issue must be developed 
before the issue of entitlement to a waiver of the debt can 
be considered.  VAOPGCPREC 6-98; 63 Fed.Reg. 31264 (1998).

Eligibility for VA nonservice-connected death pension 
benefits is contingent on, among other things, income.  The 
level of countable income determines the rate of VA benefits 
that can be paid.  For improved death pension purposes, 
monthly Social Security payments must be counted as income 
and must be considered in order to determine entitlement to 
this benefit.  

Unreimbursed medical expenses paid are also used to reduce 
countable income.  A deduction for medical expenses is 
permitted if the appellant actually paid the expenses; the 
appellant has received and will receive no reimbursement for 
the medical expenses from insurance or any other source; the 
unreimbursed expenses were incurred on the appellant's 
behalf; and the medical expenses were paid on or after the 
date of entitlement to improved pension.

Normally medical expenses are allowed as a deduction after 
the fact based on the report of expenses actually paid; 
however, medical expenses may be allowed prospectively if the 
appellant is paying recurring nursing home fees or in other 
situations where medical expenses are reasonably predictable.  
The appellant's medical expenses were allowed from the 
payment date of the original award.  The appellant was 
informed of the basis of the pension award and advised that 
failure to immediately report a reduction in unreimbursed 
medical expenses or failure to report an increase income 
would result in the creation of an overpayment.  

The Board has reviewed the overpayment and finds that its 
creation was valid.  As noted above, a Due Process letter, 
dated in February 2001, was sent proposing to terminate 
benefits effective September 1, 1999, because VA had received 
information that the Commonwealth of Virginia was paying the 
appellant's Medicare premiums from that date.  VA had 
previously counted Medicare premiums as a continuing 
unreimbursed medical expense.  The original overpayment was 
calculated as $8,028.00; however, Medical Expense Reports 
submitted by the appellant in May 2001 showed unreimbursed 
medical expenses from August 2, 1999 to December 31, 1999 and 
the appellant's benefits were reinstated at a lower rate than 
previously paid.  The retroactive adjustment was applied to 
the overpayment and the overpayment was reduced to $3,195.00.  
Accordingly, the Board finds that the overpayment in the 
amount of $3,195.00 was validly created.


ORDER

An overpayment of nonservice-connected death pension benefits 
in the calculated amount of $3,195 was properly created.


REMAND

VA law provides that recovery of overpayment of any benefits 
may not be waived if there is fraud, misrepresentation, or 
bad faith on the part of the person having an interest in 
obtaining the waiver and recovery of the indebtedness.  38 
U.S.C.A. § 5302.  In this case, there is no such evidence.  
As such, VA must explore the question whether waiver of 
recovery of the indebtedness is warranted under the 
principles of good conscience.  Significantly, however, this 
issue has yet to be adjudicated by a RO Committee on Waivers 
and Compromises.  Hence, further development is required.

Moreover, the record before the Board does not include a 
financial status report to determine whether recovery would 
deprive the appellant of life's basic necessities.  
Completion of that report is vital to determining whether 
recovery would cause the appellant an inequitable hardship.

Accordingly, this case is REMANDED for the following action:

1. The RO should request that the 
appellant complete Financial Status 
Reports (VA Form 20-5655) listing all 
monthly income, monthly expenses, assets 
and debts for each year since 2001.  Once 
obtained, all documentation should be 
associated with the claims folder.

2..  The Committee on Waivers and 
Compromises should then readjudicate the 
appellant's request for waiver of 
recovery of an overpayment of VA improved 
death pension benefits in the amount of 
$3.195 with express consideration of the 
provisions of 38 C.F.R. § 1.965(a) and 
each element of the of equity and good 
conscience.  If the claim continues to be 
denied, the RO should provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case (SSOC), and afford them the 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


